Warner, Chief Justice.
This was an action brought by the plaintiff against the defendant on an open amount for $100 00, the price for a fifty-saw cotton gin. On the trial of the case the jury found a verdict for the plaintiff. A motion was made for a new trial on the several grounds set forth in the record; which was *36overruled by the Court, and the defendant excepted. There was no error in overruling the objection to the execution of the interrogatories, inasmuch as the answers of the witness were, by consent, taken without a commission issued by the Court, and not having been taken under the statute regulating the issuing and return of commissions to take testimony, was not controlled by its provisions. According to the previous rulings of this Court, there was no error in overruling the objections to the answers of the witness Marshall, on the ground that the questions were not fully answered, or because some of the questions were too leading. Nor do we find any error in the charge of the Court in relation to the statute of limitations, or in regard to the impeachment of the witness Towns, in view of the evidence contained in the record, or in the refusal of the Court to charge as requested. There is no doubt from the evidence that the plaintiff sold the gin to the defendant, Mrs. Shorter, either in her individual capacity or as administratrix of Shorter, and that the same was used and nearly worn out by her in one capacity or the other. The only doubt arising from the evidence is whether she ordered and received the gin in her individual capacity, or as administratrix of Shorter’s estate. That question was fairly submitted to the jury under the charge of the Court, as well as the question, whether, under the law, as given in charge, and the evidence, the plaintiff’s demand was barred by the statute of limitations, and the jury found in favor of the plaintiff on both the questions submitted to them.
In our judgment, the verdict of the jury did substantial justice between the parties, and the Court below being satisfied with it, we will not disturb their finding.
Let the judgment of the Court below be affirmed.